Case 1:21-mj-02159-CMM Document 1 Entered on FLSD Docket 01/28/2021 Page 1 of 4




                                                                        JAO

                                                                 Jan 28, 2021

                                                                          Miami




                                                     1:21-2159-MCALILEY
         Case 1:14-cr-00175-RJA-JJM
Case 1:21-mj-02159-CMM    Document 1 Document  1 FLSD
                                      Entered on  Filed Docket
                                                        09/19/14  Page 1 of Page
                                                               01/28/2021   3    2 of 4




     IN THE DISTRICT COURT OF THE UNITED STATES

                      for the Western District of New York
                                    ____________________

                                                         May 2014 GRAND JURY
                                                         (Impaneled 5/9/2014)

  THE UNITED STATES OF AMERICA                           INDICTMENT

         -vs-                                            Violations:
                                                         Title 18, United States Code,
                                                         Sections 2, 371 and 1204
  LISA MILLER                                            (2 Counts)
  (Counts 1, 2),
  PHILIP ZODHIATES
  (Counts 1, 2), and
  TIMOTHY MILLER
  (Counts 1, 2)


                                           COUNT 1

                                          (Conspiracy)

                                The Grand Jury Charges That:

         From in or about September 2009 to in or about November 2009, in the Western

  District of New York, and elsewhere, the defendants, LISA MILLER, PHILIP

  ZODHIATES, and TIMOTHY MILLER, did knowingly, willfully and unlawfully

  combine, conspire and agree together and with Kenneth Miller and others, known and

  unknown to the Grand Jury, to commit an offense against the United States, that is, to

  remove a child, J1, a person known to the Grand Jury, from the United States and to retain

  that child, who had been in the United States, outside the United States, with intent to

  obstruct the lawful exercise of parental rights, in violation of Title 18, United States Code,

  Section 1204.
         Case 1:14-cr-00175-RJA-JJM
Case 1:21-mj-02159-CMM    Document 1 Document  1 FLSD
                                      Entered on  Filed Docket
                                                        09/19/14  Page 2 of Page
                                                               01/28/2021   3    3 of 4




                                         Overt Acts

        In order to effect the object of the conspiracy, the following acts were committed by

  the defendants and others in the Western District of New York and elsewhere:

        1. On or about September 21, 2009, defendant LISA MILLER, J1, and defendant

  PHILIP ZODHIATES travelled from Virginia to the Buffalo, New York, area.

        2. On or about September 21, 2009, defendant PHILIP ZODHIATES had telephone

  contact from the Buffalo, New York area with Kenneth Miller.

        3. On or about September 21, 2009, defendant PHILIP ZODIATES had telephone

  contact from the Buffalo, New York area with an individual in Canada who had agreed to

  help transport defendant LISA MILLER in Canada.

        4. On or about September 22, 2009, defendant LISA MILLER and J1 travelled

  across the Rainbow Bridge from Niagara Falls, New York, to Canada.

        5. On or about September 22, 2009, defendant PHILIP ZODIATES had telephone

  contact from the Buffalo, New York area with an individual in Canada who helped

  transport defendant LISA MILLER in Canada.

        6. On or about September 22, 2009, defendant PHILIP ZODHIATES had telephone

  contact from the Buffalo, New York area with Kenneth Miller.

        All in violation of Title 18, United States Code, Section 371.




                                              2
         Case 1:14-cr-00175-RJA-JJM
Case 1:21-mj-02159-CMM    Document 1 Document  1 FLSD
                                      Entered on  Filed Docket
                                                        09/19/14  Page 3 of Page
                                                               01/28/2021   3    4 of 4




                                          COUNT 2

                             (International Parental Kidnapping)

                            The Grand Jury Further Charges That:

         On or about September 22, 2009, in the Western District of New York, and

  elsewhere, the defendants, LISA MILLER, PHILIP ZODHIATES, and TIMOTHY

  MILLER, with intent to obstruct the lawful exercise of parental rights, did knowingly

  remove, and aid and abet the removal of, a child, J1, a person known to the Grand Jury,

  from the United States.

         All in violation of Title 18, United States Code, Sections 1204 and 2.



  DATED: Buffalo, New York, September 19, 2014.


                                           WILLIAM J. HOCHUL, JR.
                                           United States Attorney


                                    BY:    s/PAUL J. VAN DE GRAAF
                                           Special Assistant United States Attorney
                                           KATHLEEN LYNCH
                                           Assistant United States Attorney
                                           United States Attorney’s Office
                                           Western District of New York
                                           138 Delaware Avenue
                                           Buffalo, New York 14202
                                           716/843-5830
                                           Kathleen.Lynch@usdoj.gov


  A TRUE BILL:


  s/FOREPERSON




                                              3
